Combating the sexual exploitation of children and child pornography (debate)
The next item is report by Mrs Angelilli, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on a proposal for a European Parliament recommendation to the Council on combating the sexual exploitation of children and child pornography.
Mr President, ladies and gentlemen, I would like to begin by thanking my fellow Members for their excellent collaboration, which has enabled us, in my opinion, to draft a highly satisfactory text. I am also grateful to all the NGOs and institutions that have followed our work closely. Their valuable suggestions have enhanced the report.
We set out with two key objectives, the first being to check carefully to what extent the 2003 framework decision is being implemented within the 27 Member States, and the second being to propose improvements as necessary. The fact is that the framework decision must be updated to increase the level of protection for minors, in light of the rise in new and disturbing cases of exploitation linked to new technologies.
The first of the priorities identified is the fight against sex tourism, which worryingly is on the rise, partly because of lower travel costs. From this point of view, extra-territorial cooperation should be improved and Member States should be asked to rule out the principle of double criminality for crimes concerning the exploitation and abuse of children.
Secondly, grooming, that is to say online psychological manipulation with the aim of soliciting children for sexual purposes, should be considered a criminal offence in all Member States.
Thirdly, Member States should be bound to exchange the information contained in criminal records relating to sexual abuse convictions. The aim of this is to categorically eliminate the possibility that perpetrators of sexual abuse could hold jobs that involve contact with children.
Among the proposals to be implemented as soon as possible is the launch of the missing child rapid alert system. This system has already been trialled and implemented, although by only a small number of Member States and so only at trial level, but has given excellent results. We therefore need to roll it out across all 27 Member States. It is worth remembering, in fact, that every year in Europe, thousands and thousands of children disappear without trace.
I would like to highlight one further aspect: in general, national legislative authorities must commit to improving protection for child victims during investigations and before and after any court case in which children are involved. This will prevent children from becoming victims twice over, firstly victims of violation, and then victims of media or legal violation.
Finally, we have highlighted the need for urgency in criminalising forced marriages, the majority of which concern children.
To conclude, Mr President, I believe it is important to ask all Member States to ratify as soon as possible the most recent Council of Europe Convention on the Protection of Children against Sexual Exploitation and Sexual Abuse. This is the convention of October 2007, the benchmark representing the most innovative and up-to-date act on child protection.
Vice-President of the Commission. - (FR) Mr President, ladies and gentlemen, I would first like to thank Mrs Angelilli warmly for her remarkable report. I would also like to thank her for the way she has worked with the Commission on a very delicate, sensitive subject about which we feel so strongly.
Children are vulnerable and they are entitled to protection in order to ensure their harmonious development. Sexual abuse and the various types of exploitation, especially child pornography, are despicable crimes with deep-seated, long-lasting effects on its young victims.
It is a terrible phenomenon whose scale is unknown. Some sources say that between 10 and 20% of children in Europe have suffered one form of sexual attack or another during their childhood.
The European Union has armed itself with legislation on the issue. The framework decision of 2004 establishes a minimum level of harmonisation for national legislations in respect of criminalisation and jurisdiction. Despite the incompleteness of the information, the Commission considered, in a 2007 report, that the framework decision had, in general, been satisfactorily implemented. That, however, is not enough.
The development of the Internet is contributing to the proliferation of new threats for our children. Child pornography is one of these and others exist, such as child solicitation, to which Mrs Angelilli has alluded. Sex tourism to third countries for the purposes of abusing children is a reality, whilst it is not unknown for abuse to be committed by individuals who have been convicted in other Member States.
The Member States are not satisfied. At the end of 2007, they negotiated a convention with the Council of Europe to introduce a very high standard of protection. In its first year, 20 of the 27 Member States have signed this convention.
That said, Parliament is still not satisfied, and Mrs Angelilli's report is evidence of this. Parliament demands better implementation and especially a substantial improvement in the European framework, with a set of features to reinforce the fight against these crimes.
I must say that I am not satisfied either. I have announced a review of the existing European legislation on the issue and will submit a proposal for adoption by the Commissioners in March. I want to put an ambitious text on the table that will deal not only with enforcement but also protection for victims and prevention.
The suggestions contained in the report will help us to implement this proposal. Most of the report's contents should find a place in the new framework decision, but if this proves not to be possible, for technical or legal reasons, we will try to identify the most suitable tools to implement any proposals left out of this framework decision. We will see if there is a possibility for political initiatives, particularly to use dialogue with third countries, or even to provide ourselves with financial instruments, as is the case for the existing programmes.
There you have it. Mr President, ladies and gentlemen, I am pleased to note Parliament's desire to move forward with the adoption of 'kidnap warning' mechanisms in each Member State. I have to say, at the last meeting of the interior and justice ministers, I argued with much determination that it was necessary to provide each of the Member States with a 'kidnap warning' system. To be fully effective, these systems would, of course, have to be interconnected.
Once again, I would like to thank the European Parliament for its determined commitment. I also thank Mrs Angelilli, who has unquestionably given us a high quality report.
draftsman of the opinion of the Committee on Women's Rights and Gender Equality. - (DE) Mr President, ladies and gentlemen, the new proposal submitted by the Commission is urgently needed. The members of the Committee on Women's Rights and Gender Equality have specific questions and suggestions relating to the proposal. It is essential that we go beyond the confines of the Daphne Programme and introduce legislative initiatives in the area of child pornography. Of course, this is also the responsibility of the users, but the states must take action. For example, I believe that Europol is an important tool which, combined with an effective network of experts and a special unit whose members have had training on very specific issues, can be used to combat child pornography and prostitution. We must also resolve the question of extraterritoriality by taking a joint European approach.
We need more background information in the form of concrete studies on the social situation of the victims, because family members themselves are often responsible for abusing children and putting them on the net. It is important for us to make definite progress in this area.
I hope that the Commission is prepared to work closely with the Committee on Women's Rights and Gender Equality so that we can resolve these questions together.
on behalf of the PPE-DE Group. - Mr President, Europol's organised crime report of 2006 stated that the advantages the Internet offers in terms of information and communication technology are extremely beneficial to organised crime. There is no doubt, in this regard, that children are the most vulnerable group. According to experts, around 90% of 12 to 17 year-olds chat on the Internet. Besides classmates and games, they use 'unknown user' networks via chat rooms on websites, which are perfect contact points for paedophiles using false identities to lure potential victims.
According to Internet Watch Foundation, which processed more than 30 000 reports in 2006, 91% of victims were under 12 years old. Eighty per cent were female, and child abuse domains totalled more than 3 000. Moreover, 55% of all child abuse domains were hosted in the United States, 28% in Russia and only 8% in Europe. It would be appropriate to put cooperation in the field of disabling websites abusing children on the agenda of an EU-US meeting.
We are witnessing a well-organised international network of paedophiles and organised crimes connected with the sex industry, as stated by Mrs Angelilli. On the other side, the international cooperation of law enforcement authorities is limited. It is almost incredible that eight ratifications are still missing in the case of the Optional Protocol to the Convention on the Rights of the Child on the sale of children, child prostitution and child pornography; four in the case of the Palermo Protocol, which is the basic document for international cooperation in combating trafficking in human beings. Slightly less than half of the Member States have still not ratified the Council of Europe Convention on Cybercrime.
In this field there is a lot to do. Therefore, it is time to send a strong and clear message to the Council to revise the Council framework decision combating the sexual exploitation of children and child pornography.
Mr President, Commissioner Barrot, ladies and gentlemen, I would like to start by thanking Mrs Angelilli and everyone else for their very constructive cooperation. You will surely remember how little was done at the beginning of this parliamentary term, but with the children's strategy a year ago, the issue of children's rights turned a corner. The decision we are to make here now concerns a child's right not to be sexually abused and the combating of child pornography.
I am, of course, particularly happy with the three proposals that I managed to get accepted in the Committee on Civil Liberties, Justice and Home Affairs and which I hope will be retained through the vote today. The first proposal is that a child should be classed as such until he or she is 18 years old. It is very important to be able to protect both young girls and young boys against sexual crimes, sexual abuse and sexual exploitation throughout the EU.
The second proposal is to protect children against child sex tourism by all Member States criminalising sexual crimes both within and outside the EU. This means that those who commit crimes will never be able to be sex tourists and exploit the poorest and youngest children and young people in other countries because prosecution and punishment will await them when they arrive home, wherever that is in the EU.
The third proposal is that we should now seriously tackle the Internet and, together with the largest credit companies, develop the technical means, with the help of banks and exchange bureaux, Internet service providers and search engine providers and, of course, the travel industry, to close down payment systems when payment is made for sex crimes and violations or the sexual exploitation of children and young people. The same opinions are found everywhere where people are striving to get websites closed down and that is that children come before confidentiality and that the abuse of children and young people must be reported.
With this report we can now sit back and be satisfied that, here in Parliament, we have taken the first step in respect of the rights of children, and when we get a new Treaty of Lisbon, children's rights will also be a legal basis and a goal within the EU, and this is not before time. Thank you.
on behalf of the ALDE Group. - (DE) Mr President, Mr Vice-President of the Commission, I would like to thank the rapporteur for her efforts and her initiative on this report. Protecting children while they are using the Internet and combating child pornography are two of the most urgent issues which we have to deal with. For me, it is very important to ensure that this Framework Decision on combating the sexual exploitation of children and child pornography offers a higher level of protection. The abuse of children over the Internet can only be handled as a joint initiative at a European level, because the Internet is not subject to national boundaries.
There are three points in this report which I believe are in need of improvement. Firstly, a balance must be maintained between children's security and data protection. We must take into consideration not only children's personal data, but also the personal data of people and content which is relevant for the purpose of providing this protection for children. As well as creating criminal offences for Internet users and suppliers of child pornography, we must first identify the people behind these dreadful activities and arrest them. We can only combat this abuse successfully by attacking it at the roots. We must also target those people who make these services, these appalling criminal activities, available to others and who profit from them.
As well as criminalising the offenders, as described in Mrs Angelilli's report, we must also raise awareness among people who look after children and explain the risks involved in Internet use. We must focus on developing new technological methods and establishing the principle of privacy by design. In addition, we must promote the exchange of information and experiences between the individual authorities in the Member States. The data protection authorities in the Member States can act as important intermediaries in this respect. Only an all-embracing approach will be successful.
However, I do not approve of making Internet service providers into an extension of the law enforcement agencies. A much better solution is the implementation of agreements which allow Internet service providers to collaborate with the law enforcement agencies on a voluntary basis, as is already the case.
Child pornography in all its manifestations is no more and no less than a crime against humanity. We must put every effort into combating it. We must ensure that the Member States cooperate with us and that we in Parliament are all moving in the same direction. On this basis, the members of the Group of the Alliance of Liberals and Democrats for Europe will support Mrs Angelilli's report.
Mr President, although the legal systems of Member States make provision for sanctions against the sexual exploitation of children and child pornography, it is still necessary to raise the level of protection of our children.
It should be emphasised that children who use new technologies, and especially the Internet, are at risk of contact with potential perpetrators of sexual offences. In connection with the danger which exists, Member States should be called upon to block access to Internet sites which contain child pornography. This must be a legally binding obligation.
There is also an urgent need to carry out a Europe-wide campaign to make parents and teenagers aware of the dangers of child pornography on the Internet. Supporting the victims of this reprehensible business, and of their families, is also an important matter. They are often left without help. It is our obligation to give the best possible protection to our children.
on behalf of the Verts/ALE Group. - Mr President, I should like to thank Ms Angelilli for this report. I would echo what has been said by our colleague, Ms Bauer, in terms of our own Member States taking action to sign and ratify some of the conventions and protocols which are missing at the moment. If we are looking for a common framework and a common approach, these are very key reference points which also help to send a signal from Member States that they, too, are concerned about these issues. I think this is one of the key things they should be doing, and it would be interesting to know why certain Member States have not yet actually signed up to the relevant conventions and protocols.
We welcome much of the report in terms of the rights-based approach, which I would like to see leading on and away from the view that it is only about criminal justice. This is actually about the rights and the protection of children and young people. We need those clear measures to support children who have been victims - whether through court proceedings, where obviously the key issue is to find the truth but not in a way that leaves children more traumatised than they were at the beginning of the process, or through the collective work on identifying children.
However, the protection also has to involve the children themselves. We should encourage Internet literacy among children as well their own understanding of what the dangers are and what they should be looking for so that they, too, can play an active part in helping to combat these crimes.
We intend to support certain of the amendments this morning, particularly where we think there are certain principles which we tamper with at our peril - such as on double criminality and confidentiality in certain professions - and one or two others where we think the concept perhaps needs further definition. We are, however, generally very much in favour of this report and look forward to its further progress.
on behalf of the GUE/NGL Group. - (SV) This report has the support of the Confederal Group of the European United Left/Nordic Green Left. The sexual exploitation of children and child pornography are abhorrent crimes, the prevention of which requires international cooperation. Children are violated by being forced to pose in sexual contexts, photographed or filmed and posted on the Internet. These films and images can be seen all over the world and increased international cooperation is therefore needed to stop these violations. We know that there are definite connections between the sex slave trade and the sexual exploitation of children. The United Nations estimates that 85% of the victims of the sex slave trade are children under the age of 18.
We do not know how many children are bought and sold as commodities to be sexually exploited, but we do know that it is a lot, and we know that every child that is affected is one child too many. The adult world must take responsibility for protecting our children from this, one of the worst crimes that a child can be subjected to.
In this debate, we must not forget that many of the crimes against children are committed within the family or within the family's circle of friends and it is therefore important for society to ensure that children have other adult contacts so that they have someone they can turn to for help.
All kinds of sexual abuse of children are criminal and must be seen as the crimes that they are in all Member States. All citizens who commit sexual crimes against children must be punished, regardless of whether the crime is committed within or outside the EU.
I should like to congratulate Mrs Angelilli on this lucid report. It is patently obvious that the sexual exploitation of children should be brought to an end. The explosive increase in criminal activities via the Internet requires a coordinated approach.
We should, however, exercise caution when it comes to prescribing detailed sentences for this abuse at European level. The Member States themselves will need to make every effort to penalise the abuse of modern media. Internet child porn will need to be regulated in the Member States' criminal law. The Council should, in line with the prohibition against pursuing one's profession, commit to closing the loopholes in the legal network, so that exploitation and transmission via the Internet do not move to countries where there is no adequate legislation. I would have liked to hear from the Commission whether it would also be possible to discuss this with non-EU countries, but the Council is absent, unfortunately.
Moreover, I would like to argue in favour of strengthening cooperation with Europol and Eurojust. The fight against international child pornography networks must be given priority in their organisations, as indeed, this enhances the scope for taking appropriate action outside of the European Union.
If we are agreed on the undesirability of the sexual exploitation of children, I suggest we also discuss the exploitation of adults. The initiatives to reduce prostitution at large-scale events, such as football championships and Olympic Games, deserve more support in this Parliament.
(IT) Mr President, ladies and gentlemen, paedophile organisations are a threat to citizens and, as such, should be treated like mafia or terrorist organisations, with special, severe laws.
It is an outrage that there are thousands of people who have been charged with child pornography offences and have spent not so much as a single day in prison. I would also like to remind the rapporteur, Mrs Angelilli, the quality of whose work we have all admired, that in her city last year, there was a case known as 'Lotus flower', involving 200 Roma children. Once the case was over, these Roma children virtually disappeared; no one knows whether they in fact went back to the same camps where the abuse took place.
All Member States must therefore be vigilant, special legislation must be introduced, and this outrage, this horrible threat to society, must be addressed with special and extremely severe laws.
(HU) Mr President, Commissioner, ladies and gentlemen, this House is debating a topic today which rightfully outrages all people of good will. We condemn the phenomenon, and then believe that such trauma can only happen to other people's children. Yet all our children are in danger, as the victims of the sexual exploitation of children and child pornography multiply. We must therefore fight to prevent such acts using all available means. We must ensure that the sanctions laid down in national legal systems are effectively applied, and that daily practice reflects this struggle. Member States must do everything possible to eliminate demand entirely.
We must be particularly vigilant regarding the constant challenge posed by the use of new online technologies - web cams, mobile phones and, in particular, the use of the Internet - in this regard. The introduction of technologies that block access can be one way of doing this, besides making families and children aware of the dangers. In any case, we must emphasise that these are serious crimes, and that in order to detect them, it is essential to remove any obstacles in the way of the smooth exchange of law enforcement records among Member States, to allow the creation of centralised databases for information on offenders.
I consider it very important and absolutely essential that the existing international documents be ratified by the Member States, and that their contents be effectively implemented. We must make sure that child safety becomes a central issue in all EU Member States. Mrs Angelilli's excellent report contributes to this effort, and we support it with our vote as well. Thank you very much.
(ES) Mr President, sexual exploitation is a reality endured by boys and girls all over the world, since there is a supply of child sexual exploitation, particularly in poor countries, and a demand for Internet pornography and sex tourism on the part of rich countries.
With this recommendation, we advocate that real steps be taken: we request European harmonisation of differences in the age of consent; tougher punishments for sexual abuse; and stronger, increased national intervention programmes and systems. To achieve this, we must focus attention on Member States so that - as Spain has done, beyond transposing the Council's framework decision on this matter, - we can develop and implement action plans in which interest groups are involved, including public awareness and social mobilisation programmes, without neglecting to work on international cooperation.
Finally, I would like to add my voice to calls urging Member States to sign, ratify and apply all the relevant international conventions so that we may guarantee that the rights of minors are respected.
(ET) Mr President, Mr Vice-President of the Commission, Mrs Angelilli, ladies and gentlemen, the rapid development of information and communication technology has created a new channel for criminals to perpetrate or present their crimes. The crimes that are the subject of the report have been discussed in various global and European forums.
In 2003, the Council of the European Union passed a binding framework resolution on the sexual exploitation of children and the struggle against child pornography, and the contents of that resolution have today largely been integrated into Member States' legal systems. However, in connection with the rapid development of IT, it needs to be brought up to date and, of course, we cannot drag our feet on this. I am glad that the commission will soon have completed a new updated framework resolution.
All Member States must define the concept of 'child pornography' and declare the sexual solicitation of children through the Internet to be a crime. Harassers operating on the Internet are difficult to catch, but it is not impossible. At the same time, several national laws constrain surveillance. Thus, surveillance cannot be used in the case of second-degree crimes, and data protection is also often an obstruction.
In my home country, there have been cases, even recently, where a minor committed suicide due to the activities of an Internet harasser. There have also been such cases in other Member States. We must be able to protect our children before they become victims. There must be zero tolerance for paedophilia and child pornography in the European Union. We must achieve this.
(IT) Mr President, ladies and gentlemen, the sexual exploitation of children is a terrible problem. It is a disgrace of today's world and a grave sign of our decline.
A sharp increase has been observed in recent times, due to the vertiginous spread of the Internet and of new and sophisticated technologies to which children are exposed and to which they have access, without any limits, rules, controls or penalties. These are now more urgently required than ever, and must be applied in an increasingly efficient and exemplary fashion.
Mrs Angelilli's excellent report, on which I warmly congratulate her, and the specific recommendations that Parliament will make to the Commission, indicate and suggest measures that can genuinely curb the spread of child pornography, online grooming of children, sex tourism and all forms of child abuse.
Recent disturbing data, including a UN study on violence against children, indicate that sexual exploitation of children is rapidly increasing and that, together with people trafficking, it is becoming one of the major sources of profit and one of the fastest growing crimes at transnational level, with a yearly turnover of approximately USD 10 billion.
According to an estimate by the International Labour Organisation, more than 12 million people are victims of forced labour, of whom more than 1 million are involved in sexual exploitation and between 45% and 50% are children.
(IT) Mr President, ladies and gentlemen, the proposal for a European Parliament recommendation to the Council on combating the sexual exploitation of children and child pornography in general is prompted by the clear development of new telecommunication technologies.
Forms of online grooming of children have certainly increased, but I would like to take this opportunity to denounce the exploitation of images of women also. In the majority of EU countries, an often disgusting view of womanhood is propagated, where the commercial aim is pursued not only with vulgarity but with a real contempt for women's dignity, not to mention the use of subliminal advertising and also television programming - above all in my country, I have to say.
I agree with the rapporteur that Council Framework Decision 2004/68 should be updated to increase the level of protection for children and to better combat sexual exploitation in general. The ratification of the Council of Europe Convention is just as important, but we must not stop there: we also need to criminalise the online grooming of children and press for cross-border cooperation in this field.
In my opinion, Member States should be obliged to exchange the information contained in criminal records relating to sexual abuse convictions - and I believe that the ECRIS system is certainly a step forward on this front - in order to prevent those who have committed certain crimes from having contact with children and therefore to improve protection for victims, not just during investigations, but also after trials have been concluded.
I would like to close by emphasising that forms of child exploitation unfortunately encompass more than just sexual abuse, and I would like to see a greater commitment from our institutions on those other areas.
(EL) Mr President, Commissioner, ladies and gentlemen, first of all, I should like to congratulate Mrs Angelilli on her exceptional work on such a sensitive issue which concerns us all. The sexual exploitation of children is a phenomenon which continues to shock society in the Member States of the European Union and elsewhere. Child pornography on the Internet is a worsening problem if you think that, between 1997 and 2007, the number of websites showing the sexual exploitation of children increased one thousand per cent. Reinforced cooperation with the private sector could make an effective contribution towards limiting the number of websites hosting child pornography. For example, cooperation could be promoted with credit card companies to fight child pornography on the Internet at European level by using their systems for payments to commercial sites selling photographs of children.
In addition, the new Community programme to protect children using the Internet will help to promote a safer online environment. The Council of Europe Convention signed by 20 Member States of the European Union is the first international legal act qualifying the various forms of sexual exploitation of children as a criminal offence. In order to deal effectively with this phenomenon, Member States need to criminalise every form of coercion of children to take part in sexual activities. Finally, I consider it very important to take account of paedophile registers and to prohibit them from accessing jobs or voluntary work which brings them into direct contact with minors.
(HU) Thank you very much, Mr President, ladies and gentlemen, around the world, some 40 million children under the age of 12 are the victims of some form of violent act. Given that the new technologies and, in particular, the constant development of the Internet and the new online methods used by paedophiles, it is of paramount importance that the level of child protection be increased. According to Eurobarometer, 74% of underage children use the Internet on a daily basis, and hence many of them are exposed to violent or pornographic elements.
In the interests of effective protection, I would like to recommend the introduction of the so-called free family information packages in Europe. These are already widely used by certain European Internet service providers, and I believe that others can also become partners in this effort. The packages address four basic safety topics - safety and communication, entertainment, downloading, and virtual violence, and, in a playful manner, offer families help with the safe use of the Internet. I further recommend that these packages contain a free, child-friendly Internet browser which could serve as a web filter, to keep children away from undesirable content on the World Wide Web. We must be sure that our children are safe, not only on the Internet, but in public and private institutions as well. Therefore, it is of paramount importance that everyone whose work involves regular contact with children be required to report any situation in which sexual abuse has occurred. Thank you.
(RO) Sexual exploitation of children and child pornography are very serious crimes. Although legislation in many European Union countries is sufficiently stringent, there are still many measures which need to be taken to guarantee children adequate protection. All Member States should ratify the Council of Europe Convention and implement in full the framework decision in order to establish a united approach at European Union level.
Illegal material involving child abuse should be removed from the Internet at source and websites should be blocked by providers. Indeed, the telecom legislation review which we are debating at the moment in the European Parliament, along with the Council and Commission, offers a good opportunity to improve the legislation.
Perpetrators of sexual abuse should be denied the opportunity to pursue professional activities which involve contact with children. In fact, special orphan homes should be supervised much more closely by the local authorities.
Finally, I believe that the European Commission and Member States should provide financial and logistical support for the campaigns aimed at parents and children.
(PL) Mr President, I am very pleased that Parliament has taken up the question of combating the sexual exploitation of children and child pornography seriously. I am especially pleased because, until now, many left-wing groups in Europe have been fighting openly for the greatest possible sexual freedom, while not giving attention to the consequences of this course of action in relation to children. There have even been attempts to form paedophile political parties. This must fill every decent citizen of the European Union with horror. The scale of this phenomenon is huge, as can be seen just by looking through the daily papers.
Taking the opportunity of this discussion, attention should be drawn to the violation of children's rights and the sexual exploitation of children of immigrants from outside Europe. The fact that it is permissible in their home countries is one thing, but when they are living in the countries of the European Union, they must rigorously comply with the prevailing law or leave Europe. There cannot be some laws for the traditional peoples of Europe and others for immigrants. This concerns every aspect of life.
(CS) Mr President, ladies and gentlemen, this is undoubtedly an important issue requiring effective cooperation by all Member States. I would like to point out that the protection of children from abuse in a modern society has weakened in many respects. The reasons range from increasing family breakdown and the growing number of children brought up in single-parent families, to greater mobility of citizens and the spread of modern information technologies. That is why I am strongly in favour of the report.
I believe that frank sex education for children is relevant to the prevention of sexual abuse of children, but it should also be addressed at parents, educators and social and health professionals. It is important that everyone gains a proper awareness of such crimes while acknowledging first of all that they do exist, so that they can detect potential abusers and prevent the abuse.
I would like to draw your attention to the fact that child sex offenders have a high repeat offence rate. To some extent, the adage of our German friends, einmal ist keinmal, applies here. However, if somebody commits such an offence two or more times, then we should be able to prevent them from committing further crimes. In such cases, both therapeutic and various preventive measures should be used, particularly bans on working with children and adolescents. Since extended periods of time can lapse between offences being repeated, information on tendencies to commit such crimes should be kept on record over the long term. I would also recommend the compulsory vetting of persons applying to work as teachers, coaches and youth supervisors for past sex offences.
In my experience, child sex offenders often try to circumvent bans on working with children by using various ruses, including false identities, to try to regain access to their targets. The free movement of people in the European Union gives them greater scope for doing so.
Mr President, I should like to thank Roberta Angelilli for this excellent report.
Sex exploitation of children is a crime against the most vulnerable in our society and I am, therefore, shocked that seven of our Member States in the European Union have still not signed the Council of Europe Convention; nor, indeed, have eight of these states ratified the Optional Protocol to the UN Convention on the Rights of the Child on the sale of children, child prostitution and child pornography.
The fact is that the Internet now provides new routes for these crimes, and I therefore think it is incumbent on us to urge that the acts of using the Internet for child pornography and for grooming children be made a criminal offence. It is not enough for states to plead that this is difficult to do. We have to cooperate and coordinate our efforts in order to ensure we can do it. Indeed, in all Member States, it should be possible for any citizen or person living in the European Union who committed a crime outside the European Union to be brought before the courts.
Mr President, I would also like to congratulate Mrs Angelilli for her very fine report. I think we will all support such a report.
As has been said, it is a crime, and anybody who would attack or in any way undermine children should be treated as criminals. Unfortunately, this is what is going on on the Internet. The Internet is a wonderful tool, a wonderful source of information for all of us and something that will be part of our lives into the future. However, there are those who prey on children and they will use the Internet as much as they possibly can to try to undermine children.
About 8 out of 10 children in the European Union use the Internet and I think we must take particular care to protect the most vulnerable children from bullying, grooming and harassment. We need to promote public awareness and online safety, especially among children, but also among parents so that they know exactly what is going on and what can be done on the Internet.
I think Member States should work together to introduce a network of contact points for the public to reach in order to report illegal and harmful content and conduct. It is important that both parents and children feel secure using the Internet and have a point of contact to report any wrongdoing. In order to make those who are responsible for online grooming and pornography accountable, we should see this for what it is. It is a crime and should be treated as such.
(PT) Mr President, Mr Barrot, ladies and gentlemen: the 2003 framework decision aimed to narrow the legislative gap between Member States in combating the sexual exploitation of children and child pornography. To this end, it adopted a common framework of provisions to regulate, amongst other things, criminalisation, the applicable sanctions and protection of and assistance to victims. I consider it regrettable that some Member States have yet to adopt the measures necessary for the implementation of this framework decision, even though the deadline for them to do so has already passed.
It is essential that all Member States criminalise all types of sexual abuse of children and that all European citizens who commit a sex crime against children in any country within or outside the European Union be subject to uniform extraterritorial criminal legislation applicable throughout the Union. It is important to ensure that the perpetrators of such crimes cannot slip through the law's fingers. I also support the revision of the framework decision so that it guarantees at least the same level of protection as the 2007 Council of Europe Convention. It is regrettable that some Member States have yet to sign this Convention.
It is also important to strengthen this framework decision in response to the most recent technological developments in the field of communication. Children make ever greater use of the Internet, which has become one of the preferred tools of potential and actual offenders, in particular through the grooming and fraudulent solicitation of children for unlawful purposes to which Mrs Angelilli has already referred. I take this opportunity to congratulate the rapporteur on her excellent work and on the report which she has submitted to us.
I am aware of the complexity and difficulty of this struggle, but I believe that it is possible to confront the sexual exploitation of children with unified action and a joint effort. The emphasis should be given to prevention, by promoting campaigns to make parents and children aware of the risks of child pornography, specifically on the Internet and, in particular, the risk of sexual exploitation in online chat rooms and forums.
(PL) Mr President, it was the poet Zbigniew Herbert who said, 'We must learn to say 'no' (...) 'no' is a very significant part of speech. It is disagreement with evil.' Today we must say 'no' to the violation of fundamental children's rights, 'no' to violence and the sexual exploitation of children, 'no' to depravity and pornography on the Internet and 'no' to sex tourism.
I therefore thank Mrs Angelilli for her report. I have raised this subject many times myself. Prophylactic and preventative measures are needed in this area. It is essential to raise awareness of the dangers, both among children and also among their parents and carers. Rapid crime detection and strict enforcement of penalties are imperative. Cooperation is needed from the media. These measures must include the whole world, because in some countries there are organisations which question the penalising of sexual contact with children. Indeed, there are even specious notions about so-called 'good paedophilia.' We should not be indifferent to the degradation of our children, or to their pain and humiliation. This is a reproach of our times.
(EL) Mr Vice-President, the recommendation presented so perfectly today by Mrs Angelilli and supported by my fellow members is directed mainly at the Council. However, as you said that you would be tabling your own proposal in March, I should like to ask for this proposal to be in keeping with numerous policies of the European Union and not move in just one direction. This proposal will need to make provision for criminalisation, strict measures and cooperation with Europol, whose convention is the first to mention trafficking in human beings. Let us not forget that, apart from the threats, violence, deception and abuse of dependents, especially within the family, we also have exploitation from deliberate promotion, mainly of people at an age at which they cannot react. I refer to the phenomenon of trafficking in abandoned infants which we have seen emerging on the Internet and, when I say Internet, I mean not just the World Wide Web and the chatrooms which children enter from their bedrooms, but also the numerous other means, including mobiles, which children can use, which is why we need to make provision for all the parameters.
When we talk about a criminal offence, we also need to think about the situation in correctional facilities and prisons. If we cut down on the number of people in these institutions, we have an increased risk of such phenomena. Provision also needs to be made for improving the living conditions of victims. We need to protect victims and their families, given that violence by abusers is spreading and the means which they use are stronger than the means of defence available to victims, because they are mainly economic. I trust therefore that your new proposal will feature a stronger level of protection for minors and high-specification means.
(PL) Mr President, Mrs Angelilli's report will help all parents to protect their children from paedophiles who prowl the Internet. We should remember that all the support we receive in the form of filters and monitoring service suppliers on the Internet does not relieve us, as parents, from our obligation to protect and warn our children.
I live in a small village, where people know each other and are interested in what is happening around them. A stranger arouses interest. In a small village in the south of Poland it would be difficult for someone to make contact with the children unnoticed, but I venture to say that in just such peaceful and safe places all over Europe, when the parents are quietly reading the newspaper or watching television, an unwanted stranger is in their children's bedroom, and has made contact with them over the Internet. Are we, as parents, helpless? No, we are not. Perhaps our children are more proficient in using the new technologies. Perhaps it is difficult to get them away from their computers.
Dear parents, do something today to protect your children. Remind them of something we were taught, namely: 'do not talk to strangers.' It is such a simple message. Today, those strangers are not lurking outside the school with a bag of sweets, they enter Internet chat rooms and seek their victims there. They are more dangerous, because we do not see when they slip without difficulty from one child's bedroom to another. We should teach our children that they must not talk to strangers, and likewise on the Internet, shut the door in their face.
Madam President, there is such political agreement on this issue that it seems strange that so little is happening in Member States.
Our focus on the Internet is obviously very important, but it suggests that this problem is a new one, when we clearly know that it is a very old problem and was very well hidden. It happened not just outside schools with bags of sweets, but it happened in homes, in all of our Member States, in churches and in hospitals.
The Internet has perhaps shone a light on this very dark part of society which we are still grappling with, and grappling very badly with. It is very urgent that Member States take seriously their many fine words about protecting children, just as we in this House have spoken very much about how we value and protect children, whereas in fact, our actions are often much weaker than the strong words we speak.
I mentioned that the home is sometimes the most dangerous place for children. We had a recent case in Ireland which highlighted this. I would also add that those who believe that small towns, where everyone knows one another, are a safe place for children, need to think again. In small towns, people very often close their eyes because they do not want to speak about 'soft information' that they have, and are perhaps afraid to pass it on to the authorities.
This is something that we all need to look at and be prepared to speak about, because silence causes abuse to grow, and causes awful damage to the children who are caught in that situation. I call on the Irish Government to bring forward legislation on a wide range of measures to protect children against sexual abuse. I think we also need to look at our Constitution, which puts the family before the rights of the child. They should not be in conflict: both deserve protection from our Constitution.
Madam President, I welcome this debate and, in line with the accompanying motion for a resolution, I encourage all EU Member States to sign and ratify the Council of Europe Convention on the Protection of Children against Sexual Exploitation and Sexual Abuse. I also urge all EU Member States to sign up to the Optional Protocol to the UN Convention on the Rights of the Child on the Sale of Children, Child Prostitution and Child Pornography.
The Council of Europe Convention is the first international legal instrument to categorise the various forms of sexual abuse of children as criminal offences, including such abuse perpetrated with the use of force, coercion or threats, even within the family. However, seven EU Member States have still not signed this Convention, and eight Member States have still to ratify the UN Optional Protocol.
The Internet is increasingly being used by potential and actual sex offenders as a medium for the sexual abuse of children, in particular, through grooming and child pornography.
While I accept that Irish criminal law protecting children against sexual abuse and exploitation is quite comprehensive, I would, nevertheless, urge the Irish Government to bring forward up-to-date legislation as soon as possible to deal with the proliferation of new ways by which children can be subject to sexual abuse.
(BG) Mrs Angelilli's report is very timely and important. We live in a world where the risks for children and adolescents are continuously growing.
Child exploitation, including the sexual exploitation of children, is among society's biggest ills. The battle against this phenomenon requires much common effort and an integration of measures, methods and resources. Judicial and punitive measures are very important, such as the criminalisation of sexual exploitation, especially legislation on Internet technology used against children's best interests.
We cannot allow to otherwise ignore the fact that prevention of this phenomenon is part of the battle against it: to educate children and parents how to avoid coming into contact with this phenomenon and with the people involved in it; to limit all types of advertising which provoke open and aggressive sexuality; that there is more concern for children in various institutions, who often become victims of sexual violence; integrating efforts for averting child trafficking - one of the main reasons for trafficking is namely sexual exploitation; and to form networks consisting of non-government and government structures as a countermeasure.
Madam President, it is truly inconceivable and shameful that, in the 21st century, with respect to sexual offences against children, the level of cooperation between different services within a state - but also of cooperation between Member States themselves - is not what it should be. I congratulate both the Commissioner and the rapporteur for speaking so clearly and for stressing the need for actual improvement.
I further ask them to name publicly those Member States that have deficient legislation in this respect. One measure I suggest should be considered is the establishment of a pan-European - or even better, international - public list of offenders convicted of sexual offences against children. I propose that such a listing should be permanent, with no possibility of anyone's name being erased from it unless there has been a court decision reversing the original conviction. A sexual offence against a child causes permanent damage to the victim and should also result in permanent labelling of the perpetrator. This will be an additional measure of punishment, but will also act as a prevention measure.
(PL) Madam President, 20 Member States have signed the Council of Europe Convention, the first international legal document which classifies the sexual exploitation of children as a crime.
Developments in science and technology and in new methods of communication, and especially the Internet and mobile telephony, have also revealed a new way of luring children into sexual exploitation, as well as a new way of distributing child pornography. The introduction of penalties for this kind of activity under the criminal law of all Member States is essential. However, the introduction of criminal responsibility for such acts is not sufficient. Another imperative is the establishment of systems which will prevent situations in which the danger of sexual exploitation of a child would be possible, such as by the education of parents and children, and also by tracking down paedophile organisations which are active on the Internet.
I thank Mrs Angelilli for a very important and well prepared report.
(SK) I agree with this draft recommendation of the European Parliament to the Council. Child protection must always be a priority issue in all countries of the European Union as children are the most vulnerable group of society. Harmonisation of laws would be a great contribution to preventing crimes of this kind and it would help in the more effective prosecution of offenders in all Member States. Subsequently harmonised legislation can prevent child sex tourism, which persists in the European Union because of varying levels of legislation.
Child protection is also needed in respect of children's access to the web, where they are exposed to all kinds of content, including possible abuse by paedophiles, and to Internet grooming. Sexual abuse of children and child pornography is contrary to the world code of children's rights adopted by the UN and, at the same time, it contravenes fundamental human rights.
(RO) Sexual exploitation of children and child pornography are very serious crimes which are on the increase, but which can be combated through legislation, including awareness campaigns. As a mother myself and an MEP from a country which is among the main locations for hosting websites featuring pornographic content, I feel that EU Member States need clear laws which ensure that child pornography is banned from the Internet, while making Internet service providers block public access to websites which post such images.
Given that access to, and the distribution of, pornographic material are not controlled by time and place, I welcome the timely suggestion to set up, at European level, a separate unit for combating child pornography and prostitution and I suggest that Member States and the Commission provide financial support for information and awareness campaigns.
(CS) Madam President, I welcome this report with just two reservations. Firstly, I do not believe that prosecuting parents who coerce their children into forced marriages is effective. Realistically, it is impossible to prove this within a family where there is also an exceptional right to remain silent. Secondly, the provision on overriding professional confidentiality would need to be worked out in more detail. Regardless of these two reservations, I appeal to the Member States, the Council and the Commission, including the Czech Presidency, to urgently update the relevant European and national legislation and to ratify international agreements for effectively combating paedophilia. A Europe-wide database of paedophiles must be set up as soon as possible to prevent these people from being employed in education or child services in other Member States. The age limit for sexually motivated crime should also be harmonised. I would also like to point out that Member States need to finance the development and expansion of programmes which will help parents to protect their children from Internet grooming.
Madam President, I believe this debate has shown the European Parliament's unanimous commitment to the protection of children.
I am trying to be as clear as I can: I would point out that we are going to review the framework decision dealing with child protection. We wish to improve its contents to bring child protection in the European Union up to the level of the highest international standards, particularly the new 2007 Council of Europe Convention, and best national practices.
In terms of criminal investigations, the legislative proposal will include new criminal offences to deal with the new forms of abuse which are being facilitated by new technologies. It will be easier to carry out investigations and bring charges. I will say no more on this. As for helping victims, we will make it easier for them to gain access to justice.
Furthermore, and especially, we will organise prevention by managing offenders on the basis of an individual diagnosis and a risk assessment for each offender. In addition, we will try to prevent and minimise the risks of repeat offending and introduce measures to ensure the optimum effectiveness of safety mechanisms in the entire Union. In this respect, the ECRIS system, which will allow the networking of criminal records, will be very valuable.
I have also had questions on extraterritoriality. We will also take the opportunity to propose more restrictive measures at this level to prosecute crimes of sexual exploitation committed in third countries by citizens of EU countries, even if the third country in which the crime is committed is unable to do so.
That is the current thinking. Obviously, Mrs Angelilli, we will follow all the recommendations in your report most carefully as we develop this framework directive.
Madam President, ladies and gentlemen, I would also like to say to Parliament that it is not enough to have a good legal framework. There is also a need for tools. This is why, at European level, around Europol, we are trying to build a platform which can be used to bring together information gathered in the Member States and distribute reports and statistics from the national platforms. Several EU countries have such platforms, but now there is a need at Community level to ensure that everyone can be familiar with all this information. In this matter, the European Union can offer added value, provided that we can succeed in creating this platform around Europol.
I would also say that we have a further tool in which I have a lot of faith, in other words, the informal public-private group created by the Commission, which has introduced a European financial coalition against commercial child pornography images. In the face of a quadrupling in the number of sites between 2003 and 2007, we have to involve the private sector, as it controls a large part of the IT infrastructures. In particular, the access providers have to be mobilised. This is fundamental.
The coalition will bring together all of the stakeholders: non-governmental organisations, banks, companies that issue credit cards, online payment organisations, Internet service providers and other private operators with an Internet presence. It will set about locating and confiscating the profits made from criminal activities. This is a major factor in bringing an end to a number of commercial practices which are exploiting such child pornography.
That, in brief, is my answer, Madam President, but we will have occasion to return to this major issue. I would add that, last week, we had a very nice data protection day. It saw youngsters sending out remarkable warnings to other young people to be careful when they use the Internet.
You are aware that there are now an increasing number of monitoring mechanisms that families can use to make the Internet safer for children to use. I am not saying that things are perfect, but a major effort is being made and, of course, we need to mobilise the entire Internet community.
I wish to stress the concept of 'kidnap warnings', because they have not been the subject of many speeches. It really is important for Parliament to encourage the Member States, as it did in its declaration of 2 September 2008, to arm themselves with warning systems and to conclude cooperation agreements to achieve cross-border trigger mechanisms.
In addition, you have also very generously created a budget line to encourage Member States to create these mechanisms, or at least to create links between themselves to deal with 'kidnap alerts'. We know that a 'kidnap alert' can be very effective if it is triggered quickly. Now, before the European Parliament, I would lay particular stress on the horror that is child kidnapping, often carried out for the purposes of pornography.
I would again like to thank the European Parliament for its support in the struggle to protect children. I would also add that I have noted the speeches on data protection during legal procedures involving children. I cannot go on any longer, but I would stress that in March, we will attempt to give the European Union an exemplary legal framework in accordance with the most stringent standards of child protection.
Madam President, ladies and gentlemen, I would like to thank my fellow Members once again for their thoughts and the support shown during the debate and, in conclusion, I would like to extend a special thank you to the European Commission for its active collaboration. To Mr Barrot I owe a particular debt of gratitude, since even this morning he demonstrated extremely strong political and legislative will in terms of child protection. He really has provided much food for thought and, above all, practical commitment.
I would like to take this opportunity to make a few additional points. Firstly, there is a lack of data. Too often we lack sufficient data, statistics, which are indispensable as a basis for our work in better monitoring, better understanding and, of course, better combating child abuse. This lack of data is - how can I put it - a recurring issue, but I think it important to emphasise since it is a shortcoming that we must overcome.
As far as data protection is concerned, some Members raised this topic and the Commissioner has already given them a very specific response. I would like to stress that I am very aware of data protection and I do not believe that there is a conflict between privacy and children's rights, if, of course, the institutions play their part and if everyone, from the providers to the police, respects the rules.
Moreover, I would point out that children are, in fact, those with the greatest need for privacy and data protection. Mr Barrot mentioned this too: often during legal proceedings, when a scandal breaks in which the victim is sadly a child, it is precisely the exploited child that is fed to the media without any form of protection, and I would say without any compassion either for their image or for their privacy, and all simply to boost television ratings and sell a few more newspapers. I would also like to add that no child is exempt from these dangers, and unaccompanied children and Roma children are often even more vulnerable.
I will conclude, Madam President, by saying that clearly a significant effort is needed at a cultural and political level, and this effort must be made by families, schools and the media. Much can be done in terms of self-regulation, but without binding, weighty legislative instruments, clearly, we cannot fight cases of exploitation behind which there are not only individuals but often actual criminal organisations.
The debate is closed.
The vote will take place today.
Written statements (Rule 142)
One of the features of sexual abuse of children has been its rapid spread with the help of the Internet, making it all the more difficult to combat. It must become a legal obligation to block access to websites which spread child pornography. Indeed, grooming children must be considered an offence.
We need to be much more aware of the risk of new technologies being used by paedophiles at a time when children are becoming increasingly more active in their use of the Internet. We cannot help but be concerned by the gap that exists between generations in terms of Internet usage and, by extension, in terms of controlling children's access to websites posing a high level of risk.
It is extremely important to establish communication between the school and family in order to educate children in how to identify risk situations and respond. This is the reason why special information and education programmes are useful, not to mention a European strategy for combating sexual abuse and more active cooperation between Member States aimed at setting up a transnational police network for tackling child pornography and prostitution, as well as a network for managing a database containing the details of people convicted of such acts.
From the point of view of European cooperation, it is regrettable that the ratification process of the Council of Europe's 2007 Convention has been so slow.
in writing. - This report recognises that the violation of a child's dignity is a serious breach of human rights, as well as a despicable act, which, unfortunately, is not tackled uniformly throughout the EU. It is disturbing that some Member States have not implemented all relevant international conventions for the protection of children. I urge the Commission to use all tools at its disposal to pressure those states into compliance.
To fight child pornography, the EU should enforce tough legislation, but also undertake educational projects that inform people about this subject. Existing technical solutions to protect children should be promoted among parents, in particular, software tools that are easy to use and available for free or at a low-cost.
Low barriers of entry and minimal risk are making it very easy for criminal organisations to get into cyberspace. To face this new threat, we need to harmonise legislation, boost law enforcement and strengthen cooperation in police work. Moreover, EU legislation would only partially solve the problem since this issue has a global dimension and therefore needs a global framework to enforce the law internationally. In that regard, I urge the EU to take the lead.
in writing. - Exploiting children in any way is unacceptable. Being the future of any society, children are, at the same time, the most vulnerable group of it. Therefore it is the priority duty of politicians to protect children from any abuse, in particular, to free them of the risks of sexual abuse.
I warmly welcome the comprehensive report which calls upon all Member States to address the problem in question with utmost seriousness.
I support the call to the seven Member States which have not yet signed the Council of Europe Convention on the Protection of Children against Sexual Exploitation and Sexual Abuse. Furthermore, I join the call upon all Member States to sign, ratify and implement all relevant international conventions to protect our children.
Nevertheless, signing and ratifying conventions is merely providing a framework for improvement. Practical actions are needed because of the increasing evidence of sexual exploitation of children. Children need to grow up in a safe environment for which parents have the primary responsibility. Urging the Member States to coordinate their actions, I also support the idea to set up the Missing Child Alert System which would improve the cooperation on this issue on the European level.
Children need our care and protection as legislators. It is very important that seven Member States and neighbouring countries sign the Council of Europe Convention on the Protection of Children against Sexual Exploitation and Sexual Abuse. The implementation of the Council's framework resolution is also important.
Those who have fallen victim to abuse at an early age must be guaranteed full protection during the investigation, before and after judicial proceedings. Victim protection mechanisms such as the provision of appropriate assistance to families of victims and the treating of victims as particularly defenceless victims must be implemented immediately.
We must raise the level of protection. What is taking place on the Internet has surpassed all limits. Children are often unable to understand the seriousness and consequences of a situation. What often seems to be a game can lead to lifelong psychological damage.
Thus, we must ban paedophiles' chat rooms and Internet forums, and make solicitation using such methods a criminal offence. We really must.
It is our duty to protect children from a world that may destroy them. We must keep sexual criminals away from children, and we must take the necessary steps to ensure that.
Estonia is one of the countries in which the process of strengthening punishments against those who have committed crimes against children is currently underway. This, however, is a struggle against consequences.
In order to prevent crimes, we must promote 'Internet literacy', which must also include teaching people about risks. The world of computers is, unfortunately, precisely the place in which parents have been unable to act as guides for their children.
In order to prevent crimes, one must increase awareness. The 2008 Eurobarometer study shows that a large percentage of parents do not pay attention to what their children are doing on the Internet. I, for instance, represent a country where Internet use is among the highest in the EU, but parents' disregard is also among the highest in the EU. Namely, 60% of them are not concerned that their children might fall victim to harassment; 47% are not concerned that their children see pornography or violent material; 62% are not concerned that their children may divulge personal data.
It is very important that parents be informed and that awareness programmes for children be launched on the Internet, because only 10% of (Estonian) children claim that they have approached their parents for help in connection with unpleasant incidents they have experienced on the Internet.